DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the centering means being configured not to contact the piston when the flange is in the flex position as recited in Claim 13 must be shown or the feature(s) canceled from the claim(s).  FIG. 2A shows the centering means 19 contacting the piston 100 when the flange is in the flexed configuration.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 recites the limitation “the flange” in line 2.  It appears the claim should recite “the annular flange” in order to maintain consistency with “an annular flange” recited in Claim 1, line 13.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 3 recites the limitation “centering means for arranging the capsule in a beverage preparing machine” in lines 3-4.  Examiner interprets the centering means to be a structure disposed on the main body of the capsule near the abutment surface that comprises an annular projection that surrounds the abutment surface (Specification, Page 10, lines 10-16).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “wherein the centering means is close to the abutment surface” in line 5.  The term "close to" is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation “close to” in line 3.  The term "close to" is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites a dependency on Claim 11, i.e. Claim 11 recites a dependency on itself.  It is unknown what the metes and bounds of the claim are.  For purposes of examination Examiner interprets Claim 11 to depend from independent Claim 1.
Claim 11 recites the limitation “the first angle” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites a dependency on Claim 11 wherein Claim 11 recites a dependency on Claim 11, i.e. Claim 11 recites a dependency on itself.  It is unknown 
Clarification is required.
Claims 4-5 and 7-8 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862 and Krupa et al. US 2016/0332805.
Regarding Claim 1, Bisio discloses a capsule (capsule 1) capable of preparing infused beverages.  The capsule (capsule 1) comprises a main body with a central axis, a first end (end with film covering opening 7), and a second end.  The main body comprises a sidewall which is axially symmetrical with respect to the central axis and converges from the first end (end with film covering opening 7) to the second end, a bottom wall which is connected to the sidewall and is arranged at the second end, a cavity (room 5) capable of containing an ingredient (at least one substance) for preparing the infused beverages wherein the cavity (room 5) is defined by the sidewall and the bottom wall.  The bottom wall is openable.  The cavity (room 5) comprises an opening (opening 7) at the first end (end with film covering opening 7).  An annular flange (circular edge 9) is connected to the sidewall at the first end (end with film covering opening 7) and radially extends outward from the sidewall (‘274, Paragraph [0015]).  The annular flange (circular edge 9) comprises an inner surface (seat 21) that faces the second end and an outer surface (surface adjacent recesses 27) opposite the inner surface (seat 21) (‘274, Paragraphs [0016] and [0020]).  The capsule (capsule 1) comprises a frangible covering element (film covering opening 7) fastened to the outer surface (surface adjacent recesses 27) of the annular flange (circular edge 9) and overlapping the opening (opening 7) to hermetically seal the cavity (room 5) (‘274, Paragraph [0015]).  The annular flange (circular edge 9) comprises a flexible inner area (area of circular edge 9 between circular head rib 23 and sidewall) which is directly 

    PNG
    media_image1.png
    829
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    532
    836
    media_image2.png
    Greyscale

Bisio is silent regarding the capsule being entirely made of compostable material and the connecting portion increasing in thickness from the main portion to the annular flange.
Deuber et al. discloses a capsule comprising an annular flange (peripheral collar 4) and a sidewall (peripheral sidewall 6) (‘862, Paragraph [0052]) comprising a main portion and a connecting portion (thickening 14) wherein the connecting portion (thickening 14) joins the main portion to the annular flange (peripheral collar 4) and increases in thickness from the main portion to the annular flange (peripheral collar 4) (‘862, FIGS. 5-6) (‘862, Paragraph [0059]).

    PNG
    media_image3.png
    745
    1220
    media_image3.png
    Greyscale

Both Bisio and Deuber et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bisio to have a sidewall having a connecting portion increasing in thickness from the main portion to the annular portion as taught by Deuber et al. in order to serve for additional stiffening (‘862, Paragraph [0059]).
Further regarding Claim 1, Bisio modified with Deuber et al. is silent regarding the capsule being entirely made of compostable material.
Krupa et al. discloses a capsule made entirely out of compostable materials (‘805, Paragraphs [0002] and [0026]).
Both Bisio and Krupa et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bisio and construct the capsule entirely prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07.I.).  Krupa et al. teaches that there was known utility in constructing coffee capsules out of compostable materials.
Further regarding Claim 1, the limitations “for preparing infused beverage,” “configured to contain an ingredient for preparing the infused beverages,” “wherein the bottom wall is openable for introducing pressurized liquid into the cavity,” “configured to flex under action of a piston of a beverage preparation machine,” “configured to be pushed by the piston,” and “wherein the connecting portion is deformable due to a pressure of the piston on the abutment surface to at least partially contact the piston and create a seal against the piston” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Bisio discloses 
Regarding Claim 2, Bisio discloses the annular flange (circular edge 9) having an outer area (area of circular edge 9 extending radially outwardly from circular head rib 23) connected to the inner area (area of circular edge 9 between circular head rib 23 and sidewall) and external to the inner area (‘274, FIG. 3).
Further regarding Claim 2, the limitations “wherein the annular flange is switchable under the action of the piston from an undeformed configuration in which the outer area is substantially coplanar with the opening to a flexed configuration in which the annular flange is bent at the inner area to bring the outer area closer to the sidewall of the main body” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  The bending of the annular flange is dependent on the location of the piston relative to the annular flange and pressure applied by the piston of the beverage preparing machine.
Regarding Claim 3, Bisio discloses a centering means (first circular rib 17) adjacent to the abutment surface (third circular head rib 23) and external (extending 

    PNG
    media_image4.png
    739
    1334
    media_image4.png
    Greyscale

Further regarding Claim 3, the limitations “for arranging the capsule in a beverage preparing machine” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  It is noted that the claim does not require contact between the centering means and the beverage preparing machine.  Nevertheless, Bisio explicitly shows in FIG. 3 the centering means (first circular rib 17) being used to contact and center abutment edge 11 of the beverage preparing machine.
Regarding Claim 4, Bisio discloses the centering means (first circular rib 17) comprising an annular projection surrounding the abutment surface (third circular head rib 23) (‘274, FIG. 3).
Regarding Claims 5 and 13, the limitations “wherein the centering means is configured not to contact the piston when the flange is in the flexed configuration” are .
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862 and Krupa et al. US 2016/0332805 as applied to claim 1 above in further view of Bonacci US 2011/0186450.
Regarding Claim 2, Bisio modified with Deuber et al. and Krupa et al. discloses the limitations of Claim 2 as enumerated above.  However, in the event that it can be argued that modified Bisio is not capable of performing the intended use limitations of the annular flange is switchable under the action of the piston from an undeformed configuration in which the outer area is substantially coplanar with the opening to a flexed configuration in which the annular flange is bent at the inner area to bring the outer area closer to the sidewall of the main body, Bonacci discloses a capsule comprising an annular flange (rim portion) capable of bending to exert a biasing force against the matching pressing surface of a beverage production device (‘450, Paragraph [0021]).
Both Bisio and Bonacci are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bisio and construct the annular flange to be capable of bending in a flexed configuration in which the annular flange is bent at the inner area to bring the 
Regarding Claim 3, Bisio discloses a centering means (first circular rib 17) adjacent to the abutment surface (third circular head rib 23) and external (extending radially outwardly from) to the abutment surface (third circular head rib 23) (‘274, FIG. 4) (‘274, Paragraphs [0016]-[0017]).
Further regarding Claim 3, the limitations “for arranging the capsule in a beverage preparing machine” are intended use limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  It is noted that the claim does not require contact between the centering means and the beverage preparing machine.  Nevertheless, Bisio explicitly shows in FIG. 3 the centering means (first circular rib 17) being used to contact and center abutment edge 11 of the beverage preparing machine.
Regarding Claim 4, Bisio discloses the centering means (first circular rib 17) comprising an annular projection surrounding the abutment surface (third circular head rib 23) (‘274, FIG. 3).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862, Krupa et al. US 2016/0332805, and Bonacci US 2011/0186450 as applied to claim 3 or claim 4 above in further view of Kamerbeek et al. US 2012/0225168.
Regarding Claims 5 and 13, Bisio modified with Deuber et al. and Krupa et al. reads on the claimed limitations of Claims 5 and 13 as discussed above.  However, in the event that it can be argued that modified Bisio is not capable of performing the 

    PNG
    media_image5.png
    806
    996
    media_image5.png
    Greyscale

Both Bisio and Kamerbeek et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to orient the piston of the beverage preparing machine onto the flange of the capsule such that the centering means is configured not to contact the piston of the beverage preparing machine since Kamerbeek et al. teaches that it was known and conventional to place the piston of a beverage preparing machine such that the centering means is configured not to contact the piston of the beverage preparing machine.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862 and Krupa et al. US 2016/0332805 as applied to claim 1 above in further view of Van der Vliet et al. US 2017/0190451.
Regarding Claim 6, Bisio modified with Deuber et al. and Krupa et al. is silent regarding the inner area of the annular flange having an annular groove formed on the outer surface adjacent the opening.
Van der Vliet et al. discloses a capsule comprising an annular flange having an annular groove (circular groove 34) (‘451, FIGS. 4 and 6) (‘451, Paragraph [0155]).

    PNG
    media_image6.png
    734
    1094
    media_image6.png
    Greyscale

Both Bisio and Van der Vliet et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bisio and incorporate an annular groove formed onto the outer surface adjacent the opening since Van der Vliet et al. teaches that it was known and conventional to construct a coffee capsule with an annular groove on the outer surface of the annular flange.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862, Krupa et al. US 2016/0332805, and Van der Vliet et al. US 2017/00190451 as applied to claim 6 above in further view of Garcia Rios US 2019/0150657.
Regarding Claim 7, Bisio modified with Deuber et al., Krupa et al., and Van der Vliet et al. is silent regarding the annular groove having a diameter between 30 millimeters and 40 millimeters.
Garcia Rios discloses a capsule comprising an annular flange (leading edge 104) that engages a piston of a beverage preparing machine (enclosing member 102) comprising an inner diameter of 30.4 mm and an outer diameter 32 mm (‘857, Paragraph [0054]).
Both Bisio and Garcia Rios are directed towards the same field of endeavor of coffee capsules.  Garcia Rios teaches that it was known to provide a piston of a beverage preparing machine having an inner diameter of 30.4 mm and an outer diameter of 32 mm, which falls within the claimed annular groove diameter range of between 30-40 millimeters.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diameter of the annular groove that is disposed on the annular flange of the capsule to have the same dimensions, e.g. between 30.4 mm and 32 mm, of the piston of the beverage preparing machine of Garcia Rios in order to provide a sealing engagement between the annular groove of the annular flange of the capsule and the piston of the beverage preparing machine.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, limitations relating to the diameter of the annular groove is not sufficient to patentably distinguish over the prior art in view of In re Rose,
Regarding Claim 8, Van der Vliet et al. discloses the annular groove (circular groove 34) having a depth of 0.5-1 mm (‘451, Paragraph [0158]), which falls within the claimed annular groove depth range of 0.1 to 0.7 mm.  In the case where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, limitations relating to the size of the annular groove is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862 and Krupa et al. US 2016/0332805 as applied to claim 1 above in further view of Doglioni Majer US 2016/0039601 and Gerbaulet et al. US 2011/0274794.
Regarding Claim 9, Bisio modified with Deuber and Krupa et al. is silent regarding the annular flange having a thickness between 0.85 millimeters and 1.05 millimeters.
Doglioni Majer discloses a capsule comprising an annular flange (flange 6) having any thickness used (‘601, Paragraph [0055]).  Gerbaulet et al. discloses a capsule comprising an annular flange (rim 14) having a thickness between 0.7 to 1.1 mm (‘794, Paragraph [0036]), which encompasses the claimed annular flange thickness range of between 0.85 and 1.05 millimeters.
Bisio, Doglioni Majer, and Gerbaulet et al. are all directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, Doglioni Majer teaches that an annular flange having any thickness can be used.  One of ordinary skill in the art would adjust the thickness of the annular flange based upon the desired degree of sealing between the piston of the beverage preparing machine and the annular flange.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862 and Krupa et al. US 2016/0332805 as applied to claim 1 above in further view of Koller et al. US 2014/0272018.
Regarding Claim 10, Bisio modified with Deuber and Krupa et al. is silent regarding the main portion of the sidewall being inclined by a first angle relative to the central axis wherein the first angle is between 4° and 25°.
Koller et al. discloses a capsule comprising a sidewall with a taper angle relative to axial axis A of between 5-10 degrees (‘018, Paragraph [0051]), which falls within the claimed first angle range of between 4 and 25 degrees.
Both Bisio and Koller et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bisio to have the main portion of the prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, the configuration of the claimed sidewall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sidewall was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bisio US 2015/0353274 in view of Deuber et al. US 2016/0325862 and Krupa et al. US 2016/0332805 as applied to claim 1 above in further view of Roberts US 2016/0288988.
Regarding Claim 11, Bisio modified with Deuber et al. and Krupa et al. is silent regarding an outer surface of the sidewall being inclined at the connecting portion by a second angle relative to the central axis wherein the second angle is greater than the first angle.
Roberts discloses a capsule comprising a sidewall comprising a main portion and a connecting portion wherein an outer surface of the sidewall is inclined at the connecting portion by a second angle relative to the central axis and wherein the second angle is greater than the first angle (‘988, FIG. 1F).

    PNG
    media_image7.png
    1095
    713
    media_image7.png
    Greyscale

Both Bisio and Roberts are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Bisio and construct an outer surface of the sidewall being inclined at the connecting portion by a second angle relative to the central axis wherein the second angle is greater than the first angle as taught by Roberts since the configuration of the claimed sidewall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sidewall was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 12, Bisio modified with Deuber et al., Krupa et al., and Roberts et al. is silent regarding the second angle being between 15° and 45°.  However, the configuration of the claimed sidewall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sidewall was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The recitation of the claimed angle does not provide a nonobvious functional difference over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cabilli US 2015/0336736 discloses a capsule comprising a bottom wall having an annular channel (‘736, FIG. 6).

    PNG
    media_image8.png
    748
    1363
    media_image8.png
    Greyscale

Mondillon et al. US 2018/0178972 discloses a compostable capsule that is environmentally friendly (‘972, Paragraphs [0069] and [0082]).
Kruger US 2013/0129872 discloses a capsule comprising a diameter of 39-45 mm(‘872, Paragraph [0038]).
Bergner US 2018/0319072 discloses a capsule comprising a sidewall (wall 3) whose thickness varies over its height (‘072, Paragraph [0097]).
Putnam US 2018/0228314 discloses a capsule comprising a sidewall having a draft angle between 8-13 degrees (‘314, Paragraph [0007]).
Tung et al. US 2019/0084759 discloses a capsule comprising a tapered sidewall being angled between 0-40 degrees (‘759, Paragraph [0047]).
Digiuni US 2016/0037961 discloses a capsule (capsule 2) comprising (‘961, FIG. 3) an annular flange (perimetric edge 7) having an annular groove (empty space 35) (‘961, Paragraph [0055]).

    PNG
    media_image9.png
    692
    689
    media_image9.png
    Greyscale

Ervin US 4,743,556 discloses a container comprising an annular flange and a sidewall comprising a main portion joined to a connecting portion (thickened rim member 38) wherein the connecting portion (thickened rim member 38) joins the main portion to the annular flange and increases in thickness (‘556, FIG. 6) (‘556, Column 4, lines 39-42).

    PNG
    media_image10.png
    536
    1005
    media_image10.png
    Greyscale

Landis US 4,872,586 discloses a container comprising an annular flange (horizontal connecting wall 60) and a sidewall comprising a main portion joined to a connecting portion (lip portion 62) (‘586, FIGS. 3-4) (‘586, Column 5, lines 1-19 and 61-66).

    PNG
    media_image11.png
    597
    916
    media_image11.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ERICSON M LACHICA/Examiner, Art Unit 1792